Mr. Justice Waterman delivered the opinion of the Court. This was an action of assumpsit begun before a justice of the peace, to recover the amount of deposits or investments made with appellant. The right to, on proper notice, withdraw from such a society as is the appellant, and to receive therefrom the investment with interest thereon, or such proportion of the investment as the condition of the company will permit, is conceded. We have examined the abstract filed by appellant, and do not find that by anything therein are we called upon to decide the important questions of law presented by the legal propositions presented to the court below. This action is brought by a minor; the amount involved is small; appellant has had two hearings upon the merits; confessedly something is or will be due to appellee from appellant. We do not regard this as a case in which we are called upon to overlook defects in an abstract for the purpose of doing justice between the parties. The rules, regulations and by-laws of the company are not set forth in the abstract. Nor are its accounts set out so that the court can determine whether the conclusions as to them which are testified to, without the accounts themselves being presented, are correct. The judgment of the Circuit Court is affirmed.